Citation Nr: 1041826	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  07-04 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Evaluation of diabetes mellitus, currently rated 40 percent 
disabling.

2.  Evaluation of peripheral neuropathy of the left lower 
extremity, currently rated 10 percent disabling.

3.  Evaluation of peripheral neuropathy of the right lower 
extremity, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Hager, Counsel
INTRODUCTION

The Veteran served on active duty from January 1961 to June 1964.

These matters initially came before the Board of Veterans' 
Appeals (Board) from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico.  In that decision, the RO, 
among other things, granted service connection for diabetes 
mellitus and bilateral lower extremity peripheral neuropathy 
secondary to the diabetes.  The RO assigned a 40 percent rating 
for diabetes and 10 percent ratings for peripheral neuropathy of 
each lower extremity.  The Veteran appealed each of these 
assigned ratings.

In his January 2007 substantive appeal (VA Form 9), the Veteran 
requested a hearing before a decision review officer at the RO.  
The Veteran requested that this hearing be cancelled in March 
2007.

In March 2009, the Board remanded the claims to the RO, via the 
Appeals Management Center (AMC) for VA examinations for each of 
the disabilities as to which the Veteran had challenged the 
assigned ratings.  As discussed below, the AMC complied with the 
Board's remand instructions by arranging for the examinations, 
and the examinations provided an adequate basis on which to rate 
the disabilities.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board also notes that the RO's September 2006 rating decision 
denied entitlement to service connection for bilateral upper 
extremity peripheral neuropathy, the Board remanded these claims 
in March 2009, and the RO granted each claim in June 2010.  As 
this constitutes a full grant of the benefits sought, these 
issues are no longer before the Board.  See Seri v. Nicholson, 21 
Vet. App. 441, 447 (2007); Holland v. Gober, 10 Vet. App. 433, 
436 (1997) (the grant of a service connection claim constitutes 
an award of full benefits sought on an appeal of the denial of a 
service connection claim).

The Veteran is informed that if he served in Vietnam and has 
ischemic heart disease he should reapply for service connection.


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus requires insulin, restricted 
diet, and regulation of activities, but is not manifested by 
episodes of ketoacidosis or hypoglycemic reactions requiring 
hospitalizations or twice a month visits to a diabetic care 
provider.

2.  The Veteran's bilateral lower extremity peripheral neuropathy 
is manifested by numbness, cramps, and a feeling of pins and 
needles, but any incomplete paralysis has been at most mild.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation higher than 40 percent for 
diabetes mellitus have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.3, 4.7, 4.119, Diagnostic Code 7913 (2010).

2.  The criteria for an evaluation higher than 10 percent for 
right lower extremity peripheral neuropathy have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 
8520 (2010).

3.  The criteria for an evaluation higher than 10 percent for 
left lower extremity peripheral neuropathy have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).  

However, as noted above, each claim on appeal arises from the 
Veteran's disagreement with the rating assigned in connection 
with the grant of service connection.  The courts have held, and 
VA's General Counsel has agreed, that where an underlying claim 
for service connection has been granted and there is disagreement 
as to "downstream" questions, the claim has been substantiated 
and there is no need to provide additional VCAA notice or 
prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 
F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. 
App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  

The Court has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as a 
disability rating) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin 
v. Peake, 22 Vet. App. 128, 137 (2008).  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from defective 
VCAA notice with respect to the downstream elements.  Id.  There 
has been no allegation of such prejudice in this case.

In any event, the AMC's April 2009 letter explained that at issue 
on the appeal were the evaluations for diabetes and bilateral 
lower extremity peripheral neuropathy, how to establish 
entitlement to increased evaluations for these disabilities, the 
respective responsibilities of VA and the Veteran in obtaining 
evidence, and how VA determines disability ratings and effective 
dates.

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records 
(STRs) and all of the identified post-service private and VA 
treatment records.  The Veteran was also afforded April and May 
2010 VA examinations as to the severity of his diabetes and 
peripheral neuropathy.  As discussed below, these examinations 
were adequate because they were based on consideration of the 
Veteran's prior medical history and described the disabilities in 
sufficient detail, including details relating to the criteria in 
the relevant diagnostic codes, to allow the Board's evaluation of 
these disabilities to be a fully informed one.  Stefl v. 
Nicholson, 21 Vet.App. 120, 123 (2007).  The RO/AMC thus complied 
with the Board's remand instructions.  Stegall, 11 Vet. App. at 
271.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claims for higher evaluations for diabetes and 
bilateral lower extremity peripheral neuropathy are thus ready to 
be considered on the merits.


Analysis

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating Disabilities, 
which is based on average impairment in earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the Veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
When a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).

Where, as here, service connection for disabilities have been 
granted and the Veteran has challenged the evaluations assigned 
in connection with this grant, separate evaluations may be 
assigned for separate periods of time based on the facts found.  
In other words, the evaluations may be staged.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Here, however, as shown below, 
the evidence warrants uniform 40 and 10 percent ratings for 
diabetes and bilateral lower extremity peripheral neuropathy, 
respectively.

The Veteran is receiving a 40 percent rating for his diabetes 
under 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913.  Pursuant to 
DC 7913, a 40 percent rating is warranted when the diabetes 
requires insulin, restricted diet, and regulation of activities.  
A 60 percent rating is warranted when the diabetes requires 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring one 
or two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent rating is 
warranted when the diabetes requires more than one daily 
injection of insulin, restricted diet, and regulation of 
activities, with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year or 
weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  A Note to DC 7913 
indicates that compensable complications of diabetes are to be 
evaluated separately unless they are part of the criteria used to 
support a 100 percent evaluation, and that noncompensable 
complications are considered part of the diabetic process under 
DC 7913.

Because of the successive nature of the rating criteria, such 
that the evaluation for each higher disability rating includes 
the criteria of each lower disability rating, the additional 
specific criteria in the 60 and 100 percent ratings must be met 
in order to warrant those rating.  See Tatum v. Shinseki, 23 Vet. 
App. 152, 156 (2009).  In any event, a higher evaluation is not 
warranted under DC 7913 because none of the additional specific 
criteria in the criteria for 60 and 100 percent ratings have been 
met during the appeal period.

While the Veteran was hospitalized in June 2009, the VA treatment 
records reflect that this hospitalization was for pneumonia.   
Moreover, although uncontrolled diabetes was noted at one point 
during the hospitalization, subsequent treatment notes indicate 
that there was better glycemic control with a new insulin 
regimen, and the June 16, 2009 discharge note indicated that 
uncontrolled diabetes had resolved.  Significantly, during the 
April 2010 VA examination, the Veteran specifically denied 
hospitalization due to ketoacidosis or uncontrolled diabetes and 
indicated that he went to his doctor to follow his diabetes 
approximately every three months.  Moreover, the VA examiner, who 
reviewed the claims file and examined the Veteran, indicated 
that, while there were episodes of hypoglycemia reactions or 
ketoacidosis, none of these diabetic complications require 
hospitalization and the frequency of visits to a diabetic care 
provider were monthly or less often.  The examiner also indicated 
that the Veteran weighed 240 pounds, there had been no weight 
change, and that there was restricted diet and regulation of 
activities in addition to insulin being required.

The above evidence indicates that while the Veteran's diabetes 
has required insulin, restricted diet, and regulation of 
activities, there have been no episodes of ketoacidosis or 
hypoglycemic hospitalizations that have required hospitalization 
or twice a month visits to a diabetic care provider, or 
progressive loss of weight or strength.  As to complications from 
diabetes, the April 2010 VA examiner indicated that hypertension 
was not a complication of diabetes, and referred to the July 2006 
VA examination as to whether erectile dysfunction and coronary 
artery disease were complications of diabetes.  In its March 2009 
decision, the Board found that the July 2006 VA examination and 
the other evidence of record indicated that the Veteran's 
atherosclerotic heart disease status post myocardial infarction 
and his hypertension were not related to his diabetes.  The July 
2006 VA genitourinary examination indicated that the Veteran's 
erectile dysfunction was likely related to his diabetes.  The 
April 2010 VA examiner also found that the Veteran's diabetic 
retinopathy was related to his diabetes and referred to a January 
2010 VA treatment note for further detail.  That treatment note 
recounts an eye examination that found mild diabetic retinopathy.  
The Veteran has been granted service connection for erectile 
dysfunction and peripheral neuropathy.  While these complications 
are separately evaluated, diabetic retinopathy is a complication 
that is not separately evaluated.  However, the VA treatment 
notes reflect that the Veteran's mild diabetic retinopathy does 
not cause symptoms in the criteria for 60 or 100 percent ratings.  
As such complications are an additional requirement for an 
evaluation higher than 40 percent under DC 7913 (as indicated by 
the terminology "plus"), the presence of the non-separately 
evaluated diabetic retinopathy does not itself warrant any higher 
evaluation.  In the absence of any of the specific symptoms 
listed in the criteria for evaluations higher than 40 percent 
under DC 7913, an evaluation higher than 40 percent is not 
warranted for the Veteran's diabetes.  38 C.F.R. § 4.7.

As to the bilateral lower extremity peripheral neuropathy, it is 
rated under 38 C.F.R. § 4.124a, DC 8520 provides ratings for 
paralysis of the sciatic nerve.  DC 8520 provides that mild 
incomplete paralysis is rated 10 percent disabling; moderate 
incomplete paralysis is rated 20 percent disabling; moderately 
severe incomplete paralysis is rated 40 percent disabling; and 
severe incomplete paralysis, with marked muscular atrophy, is 
rated 60 percent disabling.  Complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement possible of 
muscles below the knee, flexion of knee weakened or (very rarely) 
lost, is rated 80 percent disabling.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.  The term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type of picture for complete 
paralysis given with each nerve, whether due to varied level of 
the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  
When the involvement is only sensory, the rating should be for 
the mild, or at most, the moderate degree.  In rating peripheral 
nerve disability, neuritis and neuralgia are to be rated on the 
same scale as injury to the nerve.  38 C.F.R. §§ 4.123, 4.124.

The Veteran is not entitled to an evaluation higher than 10 
percent because his peripheral neuropathy has caused no more than 
mild incomplete paralysis of either lower extremity.  The 
involvement has been almost wholly sensory.  A September 2006 VA 
treatment note indicated only leg pain.  June 9 and June 11, 2009 
VA treatment notes indicated that distal pulses were present in 
the extremities.  June 10 and June 16, 2009 VA treatment notes 
indicated that no focal neurological deficits were found on 
neurological examination.  A June 24, 2009 VA treatment note 
indicated that there was no gross motor and sensory deficit on 
neurologic examination and that range of motion was intact, 
muscle tone was adequate, there were no deformities on 
musculoskeletal examination.  A June 2010 VA treatment note 
indicated that the Veteran had suffered a fall three days earlier 
and had worsening low back and hip pain but no other complaints.  
The May 2010 VA peripheral nerves examiner, after reviewing the 
claims file and examining the Veteran, summarized the peripheral 
nerve symptoms as numbness, cramps in the lower extremities, and 
pins and needles.  Motor examination showed muscle strength of 
5/5 and no motor function impairment.  Sensory function report 
showed decreased sensation to vibration, pain, and light touch 
and normal position sense.  Reflexes were 1 + in the knees and 0 
in the ankles, left and right plantar flexion and Babinski 
reflexes were normal, and there was no muscle atrophy, abnormal 
muscle tone or bulk, no tremors, tics, or other abnormal 
movements, and no affect on the function of any joint.  Gait and 
balance were abnormal due to a back problem.  The diagnosis was 
diabetic primarily sensory neuropathy in the lower extremities, 
with nerve dysfunction, and the absence of paralysis or neuralgia 
and the presence of neuritis.

The above evidence reflects mostly normal neurologic findings of 
the lower extremities, with numbness, cramps, decreased 
sensation, and some decreased ankle but not knee reflexes, 
indicating that the lower extremity neuritis had at most mild 
effects on the functioning of the lower extremities.  An 
evaluation higher than 10 percent for peripheral neuropathy of 
either lower extremity, which would require that the symptoms 
approximate moderate incomplete paralysis, is therefore not 
warranted.  38 C.F.R. § 4.7.

In reaching this determination, the Board accepts that the 
appellant is competent to report that he is worse than evaluated 
or that a higher evaluation should be assigned.  We have broadly 
considered the pleadings in this case, to include the substantive 
appeal and the notice of disagreement.  None of the pleadings 
contain specificity as to why a higher evaluation should be 
assigned.  To the extent that it is implied that a higher 
evaluation should be assigned, we conclude that the observations 
of the skilled professionals are more probative of the degree of 
the Veteran's impairment. Furthermore, because the pleadings are 
lacking in specificity, we do not reach the issue of credibility. 

As to whether consideration of referral for an extraschedular 
evaluation for diabetes or peripheral neuropathy is warranted, 
such consideration requires a three-step inquiry.  See Thun v. 
Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 
572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether 
the schedular rating adequately contemplates the Veteran's 
disability picture.  Thun, 22 Vet. App. at 115.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required. 
 If the schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found inadequate, 
then the second inquiry is whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as governing norms.  If the Veteran's 
disability picture meets the second inquiry, then the third step 
is to refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's 
diabetes and bilateral lower extremity peripheral neuropathy are 
are fully contemplated by the applicable rating criteria.  Thus, 
consideration of whether the Veteran's disability picture 
exhibits other related factors such as those provided by the 
regulations as "governing norms" is not required.  In any event, 
the Veteran did not claim, and the evidence does not reflect, 
that there has been marked interference with employment, frequent 
hospitalization, or that the Veteran's symptoms have otherwise 
rendered impractical the application of the regular schedular 
standards.  The April 2010 VA diabetes examination report 
indicated that the Veteran retired in 1990 due to a myocardial 
infarction and the May 2010 VA peripheral nerves examination 
report indicated that the effects on usually dally activities was 
mild.  Therefore, referral for consideration of an extraschedular 
evaluation for diabetes or peripheral neuropathy of the lower 
extremities is not warranted.  38 C.F.R. § 3.321(b)(1).

For the foregoing reasons, the preponderance of the evidence is 
against the claims for higher evaluations for diabetes mellitus 
and bilateral lower extremity peripheral neuropathy.  The 
benefit-of-the-doubt doctrine is therefore not for application, 
and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; see also Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to an evaluation of diabetes mellitus higher than 40 
percent is denied.

Entitlement to an evaluation of peripheral neuropathy of the left 
lower extremity higher than 10 percent is denied.

Entitlement to an evaluation of peripheral neuropathy of the 
right lower extremity higher than 10 percent is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


